PER CURIAM.
Louise Parham was the plaintiff/counter-defendant in the trial court where she sued to cancel a mortgage. Westinghouse Credit Corporation answered and defended on the theory that it was a holder in due course; it also counterclaimed to foreclose the mortgage. The case was tried before the court sitting without a jury and after the completion of plaintiff’s case, the court granted defendant’s motion for directed verdict and thereafter entered judgment for the defendant upon its counterclaim.
With due consideration for the rules governing the granting of a motion for directed verdict,1 we conclude the trial court’s action was warranted and proper. Appellant having failed to demonstrate reversible error,2 the judgment below is AFFIRMED.
DOWNEY, JAMES C., BERANEK, JOHN R., and HURLEY, DANIEL T. K., Associate Judges, concur.

. Tiny’s Liquors, Inc. v. Davis, 353 So.2d 168 (Fla. 3d DCA 1978).


. On appeal, the extraordinary allegation is made that appellant was coerced into signing a blank mortgage. It is stated her husband fell on the floor with a heart attack while she was in the process of signing the papers but that she signed them anyway in order to go take care of him. We have read the trial transcript and there simply was no testimony presented supporting this rather bizarre allegation.